Citation Nr: 0123499	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hair loss claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for an intestinal 
disorder claimed as due to undiagnosed illness.

4.  Entitlement to service connection for a skin disorder 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a sinus 
disorder/bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of 
Puerto Rico, and the record reflects that he was ordered to 
active duty in support of Operation Desert Shield/Desert 
Storm from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In connection with this appeal, the appellant appeared at a 
hearing held at the RO before the undersigned Member of the 
Board on January 26, 2001.  The transcript of the hearing, 
which is of record, indicates that the appellant expressed 
his desire to pursue the appeal only as to the issues listed 
on the title page of this remand.  See Transcript at page 2.  
Accordingly, all other appealed issues not listed on the 
title page that were addressed in the April 1999 and June 
1999 statements of the case as well as the June 1999 
supplemental statement of the case furnished to him and his 
representative are considered to have been withdrawn.


REMAND

There has been a significant change in the law since the RO 
adjudicated this case by statement/supplemental statements of 
the case in June 1999.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter the VCAA) was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and made effective from date of the law's enactment.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Specifically, at his hearing before the undersigned 
Board Member in January 2001, the appellant testified that he 
had been recently seen at the San Juan VA Medical Center 
(VAMC) and that he had been treated in the past by a number 
of private physicians, including Drs. Pratdesaba, Cruz, 
Hozino or Jusino and Santana (if he was actually treated by a 
Dr. Santana), as well as any private medical facilities, to 
include Dr. Mattei Hospital.  Some of these private medical 
records were requested pursuant to the appellant's 
authorization, but it is unclear whether additional records 
are available.  Moreover, based on his recent testimony, it 
is unclear whether he has properly identified the names and 
places of private medical treatment; for example, he referred 
to a Dr. Santana at his hearing in January 2001, but the 
record shows that he identified a "Laboratori Clinico 
Santana" as a place of treatment.  These matters should be 
clarified by the RO on remand and any available records 
obtained in compliance with the VCAA and implementing 
regulations published in August 2001.

Upon completion of the above-cited development, the RO should 
schedule the appellant for medical examinations to address 
the nature and etiology of the disorders claimed as service 
connected based on a complete review of the evidence in the 
claims file.  In the Board's view, the appellate record does 
not at this time contain sufficient medical evidence to 
decide these claims.  38 U.S.C.A. § 5103A(d)(1) and (2), as 
amended by VCAA.  If the appellant fails, without good cause, 
to report for an examination, his claim should be adjudicated 
based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

Further, the Board notes that the regulation governing the 
award of service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended in June 1999.  See 64 Fed. Reg. 32807 (June 18, 
1999).  The new version of the regulation is effective from 
March 7, 1997, and hence, as this claim remains pending on 
appeal, the revised version must be considered.  Of 
significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  As 
additional evidentiary development will be required, to 
include stressor-verification development, as set forth 
below, the Board believes that the RO should have the 
appellant examined by VA in order to determine whether he has 
a DSM-IV diagnosis of PTSD based on his reported stressors 
and a complete review of all the evidence in the claims file.

The Board notes that precedent holdings of the United States 
Court of Appeals for Veterans Claims (the Court) provide 
additional guidance for the adjudication of claims for 
service connection for PTSD, particularly, with respect to 
non-combat stressors, at issue in this case.  See e.g. Patton 
v. West, 12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any individual awards or decorations for valor, 
combat experience or combat injuries, nor are there official 
military documents verifying that he had a combat 
occupational specialty such as rifleman, mortarman, etc., to 
establish that he engaged in combat with the enemy.  Where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
the M21-1.  38 C.F.R. § 3.304(d), (f); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Section 5.14(c) (Feb. 20, 
1996).

In light of the Court's precedent holdings cited above, the 
Board finds it necessary to address the matter of whether 
there is sufficient corroboration of the appellant's 
stressors upon completion of the special development 
procedures under M21-1, Part III, Sec. 5.14(c) for non-combat 
stressors, and upon completion thereof, further medical 
development to determine whether any "behavioral changes" 
that occurred at or close in time to the alleged stressor 
incidents could possibly indicate the occurrence of one or 
more of the alleged in-service stressors, as described in 
detail in the M21-1.  With respect to the issue of stressor-
verification, it is noted that in Suozzi, the Court expressly 
held that a veteran need not prove "every detail" of an 
alleged stressor.  Id. at 311.  In addition, in Moreau, the 
Court stated that credible supporting evidence of a stressor 
might be obtained from service records or "other sources."  
Id. at 395.

Accordingly, this case is REMANDED to the RO for the 
following development action:
1.  The RO should contact the San Juan-
VAMC and the Mayaguez clinic and request 
complete, legible copies of all medical 
reports pertaining to treatment provided 
to the appellant.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact the appellant 
and request that he provide a list with 
the names, addresses, and approximate 
dates of treatment for all non-VA health 
care providers who have treated him since 
service for the disorders at issue on 
appeal.  The RO should request his 
authorization to release any indicated 
private medical records, in particular, 
as noted in the claims folder, any 
medical records cited above, namely from 
Drs. Pratdesaba, Cruz, Hozino or Jusino, 
and Santana (identified at the hearing), 
as well as any private medical 
facilities, to include Dr. Mattei or 
"Matos" Hospital.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  In addition, the RO should contact 
the appellant and inform him that may 
submit any corroborating evidence he may 
have pertaining to the alleged stressors 
he claims to have experienced during 
service, both combat and non-combat 
related.  The appellant should be advised 
that a meaningful research of his claimed 
stressors will require him to provide the 
"who, what, where and when" of each 
stressor.  Further, the RO should inform 
the appellant that he could submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14(c) for verification of any 
identified non-combat stressors is fully 
accomplished and documented in the claims 
folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

4.  Thereafter, the RO should send an 
inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service records 
(administrative and medical) that may be 
available pertaining to the appellant's 
active service in the Army between 
November 1990 and May 1991, and 
specifically, any and all records 
associated with his Official Military 
Personnel File (OMPF), to include any 
available certificates/citations 
corresponding to service awards.  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  In addition, the 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Further, the RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

5.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), and the newly 
revised regulations, 38 C.F.R. 
§ 3.159(a)-(f), the RO should notify the 
appellant of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the pertinent sources would 
be futile.

6.  The RO also should subsequently 
request verification of the appellant's 
reported stressors with the U. S. Armed 
Services Center for Research of Unit 
Records (CRUR).  The CRUR should attempt 
to verify any detailed stressor 
information provided by the appellant.  
All documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

7.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the appellant's 
allegations of stressors occurring, the 
RO should specify that information.  The 
RO should also indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

8.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

9.  In addition, the RO should schedule 
the appellant for an appropriate VA 
examination for the purpose of addressing 
the nature and etiology of the claimed 
Persian Gulf War undiagnosed disabilities 
for which service connection is being 
sought, as listed above on the title 
page.  The RO should forward the entire 
claims file along with a copy of 
38 C.F.R. § 3.317 (2000) to the examining 
physician, in order to ascertain whether 
the appellant's symptoms (hair loss, 
intestinal distress, and itching skin) 
are part of separate disease entities, or 
whether there exist medical relationship 
between the claimed symptoms and the 
appellant's service in the Persian Gulf.  
After the examiner has reviewed the 
claims file and pertinent regulations, 
the examiner should provide a specific 
opinion as to whether the appellant has 
objective indications of chronic 
disability resulting from an undiagnosed 
illness related to his Persian Gulf War 
service or whether he has separate and 
precise illnesses unrelated to his 
military service in the Persian Gulf.  
The physician should further indicate 
whether it is at least as likely as not 
that the appellant's claimed hair loss, 
intestinal disorder and skin disorder are 
etiologically related to any complaints, 
treatment or diagnosis reflected in his 
service medical records.  The examiner 
should include a discussion of the 
pertinent medical history, including the 
approximate date of onset of each 
particular disorder.  The examiner should 
also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from an 
undiagnosed illness.

If additional examinations are necessary 
to properly respond to the specific 
opinions requested, such examinations 
should be promptly scheduled and 
conducted, and the RO must ensure that 
any reports generated therefrom are 
associated with the claims folder.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.


10.  The appellant must be given adequate 
notice of any requested examinations, and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
appellant fails to report for an 
examination, this fact should be 
documented in the claims folder and his 
claims should be adjudicated with 
consideration of 38 C.F.R. § 3.665.  A 
copy of all notifications must be 
associated with the claims folder.

11.  The RO must review the claims file 
and ensure that all notification and 
development actions applicable to the 
appellant's claims and required by the 
VCAA are completed and that the report of 
the requested examinations are in full 
compliance with the above instructions.  
Any report that is not in compliance with 
the instructions should be returned to 
the examiner for correction.

12.   Upon completion of the above, the 
RO must readjudicate the appellant's 
claims in appellate status before the 
Board, as listed on the title page.  In 
this regard, the RO should address these 
claims on the merits with consideration 
given to all of the evidence of record 
and after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled.  The undiagnosed illness 
claims must be readjudicated with 
consideration of the criteria set forth 
under 38 C.F.R. § 3.317, and the claim of 
service connection for PTSD must be 
considered under the revised version of 
38 C.F.R. § 3.304(f).  Any issue that is 
found to be inextricably intertwined 
should be properly adjudicated.   The RO 
should take into consideration with 
heighten 


mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. §5107(b) (West Supp. 
2001).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

If any benefits sought on appeal remain denied, the RO should 
provide the appellant and his representative an adequate 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on his claim for benefits as ordered by this 
REMAND, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  The RO should then allow the appellant 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


